Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-00368-CV

                            IN THE INTEREST OF M.N., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02675
                        Honorable Martha B. Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
as to the termination of M.M.P.N.’s and B.W.N.’s parental rights and this matter is REMANDED
to the trial court for further proceedings consistent with this opinion. The trial court’s order
appointing the Texas Department of Family and Protective Services’ appointment as managing
conservator of M.N. is AFFIRMED.

       No costs of court are taxed against either M.M.P.N. or B.W.M.

       SIGNED November 25, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice